In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00166-CR

EX PARTE NORMAN JOSEPH LANDRY               §   On Appeal from the 158th District
                                                Court
                                            §
                                                of Denton County (21-8789-158)
                                            §
                                                December 16, 2021
                                            §
                                                Memorandum Opinion by Justice
                                            §   Walker

                                            §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Brian Walker
                                           Justice Brian Walker